Citation Nr: 1720687	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include alcohol dependence.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, the Veteran's daughter



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1967 to November 1969.  For his meritorious service, the Veteran was awarded (among many other decorations) the Bronze Star Medal, and the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was granted service connection for PTSD in a December 2008 rating decision, with an assignment of a 30 percent disability rating, effective February 25, 2008.

In March 2011, the Veteran, his spouse, and his daughter testified before a decision review officer, at a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In September 2015, the Board remanded the Veteran's claim for an increased rating for PTSD for additional development.  The Board also found that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the matter to allow for adequate notice under the VCAA and for development.





FINDINGS OF FACT

1. The evidence of record shows that the Veteran's PTSD, to include alcohol dependence, has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in adapting to stressful circumstances.

2. The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. 
Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of any remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent, effective February 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

A 50 percent rating is prescribed when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is prescribed when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is prescribed when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: 
anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 , DC 9411.

Regarding occupational impairment, in the December 2008 VA examination, the Veteran reported working for Chrysler for 22 years before he was fired from that position, after getting into a fight with a coworker.  He also reported that he displays inappropriate anger by behaviors such as punching walls.  

With respect to social impairment, the evidence reflects  that the Veteran is married.  This is his second marriage.  In his December 2008 examination, the Veteran stated his first marriage ended because his spouse didn't understand his frequent irritability and anger.  He wed his second spouse in 2003.  The December 2011 examination noted that the couple has some conflicts due to the Veteran's irritability and isolation.  In his December 2008 examination, he reported avoiding sports games and crowds and other situations where there are crowds, as well as fireworks.  The July 2010 psychiatric/psychosocial assessment, noted that the Veteran doesn't socialize much, as he does not like to be around crowds.  

The Veteran has two children.  In his July 2010 examination, he reported choking his daughter when she got on his nerves.  The report noted his general mental status to be, very irritated and depressed.  In the December 2011 examination, the Veteran reported having a "good" but fairly distant relationship with his children.  He reported spending most of his days watching tv, doing puzzles, and shopping.  The Veteran's wife reported that he watches "war movies incessantly" which the Veteran confirmed, stating "maybe that's good, maybe bad."  The December 2011 VA examination indicated he forgets recent things, but remembers everything from Vietnam.  

This medical evidence is also supported by GAF scores of: 60 from his December 2008 examination; a score of 52 from his July 2010 and December 2011 examinations; and 65 from his October 2015 examination.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61-70 reflect more mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board considered the apparent increase in severity of the Veteran's PTSD symptoms.  The Veteran's August 2008 PTSD mental health group counseling note, July 2010 examination, and  December 2011 examination, include a diagnosis of PTSD with secondary alcohol dependence.  In the August 2008 PTSD counseling note, the Veteran admits to being an alcoholic.  He admitted consuming (4) 32 ounce beers a day.  In the July 2010 examination, the Veteran indicated he consumed 8 to 12 beers a day, with sips of brandy between beers.  The Veteran indicated he had his first drink in Vietnam.  The examination history indicates that the Veteran was sometimes drunk, when he became violent.  The examination notes also state that as the Veteran's alcohol intake increased, so did the Veteran's combative behavior.

The October 2015 examination affirms the Veteran's temper control difficulties, and that the Veteran has a persistent negative emotional state (e.g., fear, horror,
anger, guilt, or shame."  The Veteran has irritable behavior and angry outbursts typically expressed as verbal or physical aggression towards people or objects.  The Veteran reported drinking "8, 9 beers,...pint of vodka", prior to participating in the alcohol withdrawal protocol.  Additionally, he has nightmares 2 to 3 times per week.  The Veteran reports hearing voices no one else hears, and seeing visions no one else sees.

At his DRO hearing, the Veteran stated that different things people do irritate him and he isolates himself in his bedroom.  He also acknowledged having random nightmares, and during one, he hit his wife in the face.  In another incident, he kicked her while he was sleeping.  The Veteran acknowledged drinking 3-4 beers a day.  He describes his relationship with his daughter as great and acknowledged that the medications prescribed through the VA and counseling has helped calm him down.  At the hearing, the Veteran's wife confirmed the Veteran has nightmares at a frequency of 2-3 per week, as well as the Veteran's issues with isolation.  She acknowledged the Veteran sleeps on the couch because she doesn't want to get hit or kicked.  She admitted that the Veteran had intentionally hit her out of anger.  She also described an incident where the Veteran, unprovoked, put a friend in a choke hold.  

At the DRO hearing, the Veteran's adult daughter described him as a good dad, and a good provider.  She described the Veteran as wanting to be "in his own world," irritable, and that certain things just set him off.  His daughter indicated that the move to Idlewild, after his retirement, has made things better.  Her experience with the Veteran's anger towards her and other family members is what scares her.  

The Board has also considered the Veteran's statements, as well as that of his family regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, the opinions and observations of the Veteran, along with evidence do meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  The evidence indicates that the symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a 70 percent rating for the entire appeal period.  

The evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  As noted, while the Veteran is unemployed, there is no indication that is solely due to his PTSD and he maintains close family relationships and friendships.  The October 2015 examination indicates the Veteran describes his relationship with his family as good and getting along with friends as "good."  Additionally, while the Veteran does appear to have delusions or hallucinations, his December 2010 VA examination reports some dementia.  Therefore, the Board finds that a review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 70 percent disability rating, but no greater, for the Veteran's service-connected PTSD, to include alcohol dependence, for the entire appeal period.  As such, the benefit-of-the-doubt rule has been considered, and the claim is granted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. 
Entitlement to Individual Employability

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 
Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for PTSD, to include alcohol dependence, evaluated as 70 percent disabling.  Service-connected disabilities evaluated at 70 percent meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16 (a).

In addition to meeting the schedular criteria, there is evidence that the Veteran's PTSD with alcohol dependence makes it difficult for him to maintain a  substantially gainful occupation given his anger issues and inability to adapt to stressful situations. 

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disability of PTSD with alcohol dependence, renders him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU is granted. 38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.



ORDER

Entitlement to an initial rating of 70 percent for posttraumatic stress disorder (PTSD), to include alcohol dependence is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


